Case 19-15938-amc          Doc 20
                            Filed 12/11/19 Entered 12/11/19 13:47:15 Desc Main
                            Document     Page 1 of 3
               IN THE UNITED STATES BANKRUPTCY COURT
         FOR THE EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)
 IN RE:                                      :
 DONNA SIEMIEN                               :     BK. No. 19-15938-amc
                      Debtor                 :
                                             :     Chapter No. 13
 LSF10 MASTER PARTICIPATION TRUST            :
                      Movant                 :
                 v.                          :
 DONNA SIEMIEN                               :
 MICHAEL SIEMIEN (Non-filing Co-Debtor)      :     11 U.S.C. §362 AND §1301
                      Respondents            :

     MOTION OF LSF10 MASTER PARTICIPATION TRUST FOR RELIEF FROM
  AUTOMATIC STAY UNDER §362 AND CO-DEBTOR STAY UNDER §1301 PURSUANT
                 TO BANKRUPTCY PROCEDURE RULE 4001

               Movant, by its attorneys, PHELAN HALLINAN DIAMOND & JONES, LLP, hereby

requests a termination of Automatic Stay and Co-Debtor Stay and leave to foreclose on its mortgage

on real property owned by Debtor, DONNA SIEMIEN A/K/A DONNA PRENDERGAST and Non-

Filing Co-Debtor, MICHAEL SIEMIEN.

               1.      Movant is LSF10 MASTER PARTICIPATION TRUST.

               2.      Debtor, DONNA SIEMIEN A/K/A DONNA PRENDERGAST and Non-

Filing Co-Debtor, MICHAEL SIEMIEN are the owners of the premises located at 4523 MARPLE

STREET, PHILADELPHIA, PA 19136, hereinafter known as the mortgaged premises.

               3.      Movant is the holder of a mortgage on the mortgaged premises.

               4.      Debtor's failure to tender monthly payments in a manner consistent with the

terms of the Mortgage and Note result in a lack of adequate protection.

               5.      Movant wishes to institute foreclosure proceedings on the mortgage because of

Debtor's failure to make the monthly payment required hereunder.

               6.      The foreclosure proceedings to be instituted were stayed by the filing of the

instant Chapter 13 Petition.

               7.      As of December 2, 2019, Debtor has failed to tender post-petition mortgage

payments for the months of October 2019 through December 2019. The monthly payment amount for

the months of October 2019 through December 2019 is $1,046.92, for a total amount due of
Case 19-15938-amc          Doc 20  Filed 12/11/19 Entered 12/11/19 13:47:15 Desc Main
                                  Document        Page 2 of 3
$3,140.76. The next payment is due on or before January 1, 2020 in the amount of $1,046.92. Under

the terms of the Note and Mortgage, Debtor has a continuing obligation to remain current post-petition

and failure to do so results in a lack of adequate protection to Movant.

               8.      Movant, LSF10 MASTER PARTICIPATION TRUST, requests the Court

award reimbursement in the amount of $1,031.00 for the legal fees and costs associated with this

Motion.

               9.      Movant additionally seeks relief from the co-debtor stay under §1301 (c) (if

applicable) in the instant case, as the continuation of the co-debtor stay causes irreparable harm to the

Movant. Movant may be barred from moving forward with its state court rights under the terms of the

mortgage without relief from the co-debtor stay.

               10.     Movant has cause to have the Automatic Stay terminated as to permit Movant

to complete foreclosure on its mortgage.

               11.     Movant specifically requests permission from the Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law.

               12.     Movant, it's successors and assignees posits that due to Debtor's continuing

failure to tender post-petition mortgage payments and the resulting and ever increasing lack of

adequate protection that said failure presents, sufficient grounds exist for waiver of Rule 4001(a)(3),

and that Movant, its successors or assignees should be allowed to immediately enforce and implement

the Order granting relief from the automatic stay.

               13.     Movant requests that if relief is granted that Federal Rule of Bankruptcy

Procedure 3002.1 be waived.

               WHEREFORE, Movant respectfully requests that this Court enter an Order;

               a.      Modifying the Automatic Stay and Co-Debtor Stay under Section 362 and

1301 with respect to 4523 MARPLE STREET, PHILADELPHIA, PA 19136 (as more fully set

forth in the legal description attached to the Mortgage of record granted against the Premises), as to
Case 19-15938-amc         Doc 20  Filed 12/11/19 Entered 12/11/19 13:47:15 Desc Main
                                 Document       Page 3 of 3
allow Movant, its successors and assignees, to proceed with its rights under the terms of said

Mortgage; and

                b.    That relief from any Co-Debtor Stay (if applicable) is hereby granted; and

                c.    Movant specifically requests permission from this Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law; and

                d.    Holding that due to Debtor's continuing failure to tender post-petition mortgage

payments and the resulting and ever increasing lack of adequate protection that said failure presents,

sufficient grounds exist for waiver of Rule 4001(a)(3), and that Movant, its successors or assignees,

should be allowed to immediately enforce and implement the Order granting relief from the automatic

stay and Co-Debtor Stay; and

                e.    Waiving Federal Rule of Bankruptcy Procedure 3002.1; and

                f.    Granting any other relief that this Court deems equitable and just.

                                                    /s/ Jerome Blank, Esquire
                                                    Jerome Blank, Esq., Id. No.49736
                                                    Phelan Hallinan Diamond & Jones, LLP
                                                    1617 JFK Boulevard, Suite 1400
                                                    One Penn Center Plaza
                                                    Philadelphia, PA 19103
                                                    Phone Number: 215-563-7000 Ext 31625
                                                    Fax Number: 215-568-7616
December 4, 2019                                    Email: jerome.blank@phelanhallinan.com
